J-A06008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LUIS ENRIQUE SOTO                          :
                                               :
                       Appellant               :   No. 793 MDA 2018

              Appeal from the Judgment of Sentence April 13, 2018
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0001464-2017


BEFORE:      OTT, J., NICHOLS, J., and PELLEGRINI, J.

MEMORANDUM BY OTT, J.:                                 FILED AUGUST 16, 2019

        Luis Enrique Soto appeals from the judgment of sentence entered April

13, 2018, in the Lancaster County Court of Common Pleas. The trial court

sentenced Soto to an aggregate term of three to 10 years’ imprisonment,

following his jury conviction of three counts of sexual abuse of children

(possession of child pornography) and one count of criminal use of a

communication facility.1 The charges were filed after an online investigation

revealed Soto possessed files containing child pornography, which were

subsequently recovered from his cell phone following the execution of a search

warrant. On appeal, Soto raises the following allegations of trial court error:

(1) the court erred in denying his motion to suppress (a) the search warrant,
____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 6312(d) and 7512(a), respectively.
J-A06008-19



which was not supported by probable cause and was overbroad, and (b) his

statements, which were obtained in violation of Miranda v. Arizona, 384 U.S.
436 (1966); (2) the court erred in denying his pretrial motion for nominal bail;

(3) the court erred in denying his motions in limine seeking to preclude the

Commonwealth from presenting (a) uncharged images and videos, and (b)

the latter portion of his redacted police interview; and (4) the court erred in

using an enhanced offense gravity score to calculate his sentence at Count 2.

For the reasons below, we affirm.

       The pertinent facts underlying Soto’s conviction are as follows:

       [The present] charges resulted from an investigation initiated by
       Detective Gregory Wahl of the Office of the District Attorney of
       Lancaster County. Detective Wahl was conducting an online
       investigation on the BitTorrent peer-to-peer sharing network.[2]
       During Detective Wahl’s investigation, he encountered a device
       connected to the internet using an IP address 173.184.103.146,
       which enabled him to download twenty-nine (29) digital images of
       files of child pornography through the peer-to-peer file sharing
       network. On January 9, 2017, Detective Wahl obtained a court
       order directing Windstream Communications to identify the
       subscriber of said IP address. On January 18, 2017, Windstream
       Communications provided information to Detective Wahl that the
       subscriber was [] Luis E. Soto, residing at 43 East Walnut Street,
       Ephrata, Pennsylvania. Accordingly, on or about January 30,
       2017, Detective Ryan Yarnell[, a member of the District Attorney’s
       Computer Crimes Task Force,] obtained a search warrant for
       [Soto’s] residence[ based on the information obtained by
       Detective Wahl].

Trial Court Opinion, 7/10/2018, at 1-2.


____________________________________________


2 “BitTorrent is a communication protocol for peer-to-peer file sharing (P2P)
which is used to distribute data and electronic files over the Internet.”
https://en.wikipedia.org/wiki/BitTorrent.

                                           -2-
J-A06008-19



      On January 31, 2017, at 6:27 a.m., Detective Yarnell, accompanied by

11 other law enforcement officers, executed the search warrant at Soto’s

residence. Detective Yarnell and some of the other officers were dressed in

suits, although others were in uniform.       The detective explained to the

residents, including Soto, the purpose and scope of the warrant. One of the

officers asked the residents if they were familiar with BitTorrent, and Soto

indicated he had it on his cell phone.   Task Force Detectives Sarah Goss and

Graeme Quinn then invited Soto onto the front porch to briefly discuss the

matter with him. Detective Goss explained that there was child pornography

downloaded from the home, and asked him if he would accompany them to

the police station so they could ask him some questions.        Soto agreed.

Although the officers asked him if he wanted to drive himself, Soto requested

a ride from them so that his son would have use of the car. Soto was not

placed in handcuffs or restrained in any manner. See N.T., 9/22/2017, at 30-

32, 49, 52, 66-67.

      At the Ephrata Police Station, Soto was led into an interview room. He

was not given Miranda warnings during that 45-minute interview, but agreed

to have the interview recorded. When Soto stated he did not want to answer

any more questions, the detectives ended the interview and drove him home.

See id. at 53, 58-61.     After the forensic examination of Soto’s Samsung

Galaxy cell phone revealed child pornography on the phone’s internal hard

drive and SD card, Soto was charged with three counts of sexual abuse of




                                     -3-
J-A06008-19



children (possession of child pornography), and one count of criminal use of a

communication facility.

     On July 26, 2017, Soto filed an omnibus pretrial motion seeking to

suppress (1) any evidence recovered from his cell phone because the search

warrant was not supported by probable cause and overbroad, and (2) his

statement to police because it was the fruit of the unlawful search warrant

and he was not provided with his Miranda warnings. Following a two-day

hearing, the trial court denied the motion on November 20, 2017. On January

17, 2018, Soto filed a petition for nominal bail pursuant to Pa.R.Crim.P.

600(B). The trial court conducted a hearing on January 31, 2018, and denied

the motion on February 1, 2018. Relevant to this appeal, Soto also lodged

written and oral motions in limine seeking to preclude the Commonwealth

from introducing at trial certain portions of his statement to police, and

uncharged images and videos recovered from his cell phone’s internal hard

drive. The motions were denied by the trial court.

     The case proceeded to a jury trial conducted on February 12-15, 2018.

At the conclusion of the trial, the jury found Soto guilty of all charges. On

April 13, 2018, the court sentenced Soto as follows: (1) a term of one and

one-half to five years’ imprisonment for Count 1 (sexual abuse of children);

(2) a consecutive term of one and one-half to five years’ imprisonment for

Count 2 (sexual abuse of children); (3) a concurrent term of six months to

two years’ imprisonment for Count 3 (sexual abuse of children); and a




                                    -4-
J-A06008-19



concurrent term of six months to two years’ imprisonment for Count 4

(criminal use of a communication facility). This timely appeal follows. 3

       The first two issues raised in Soto’s brief challenge the trial court’s denial

of his motion to suppress the evidence recovered during execution of the

search warrant. When considering a challenge to the denial of a suppression

motion, “[o]ur standard of review … is limited to determining whether the

suppression court’s factual findings are supported by the record and whether

the legal conclusions drawn from those facts are correct.” Commonwealth

v. Green, 204 A.3d 469, 480 (Pa. Super. 2019) (quotation omitted). We are

not bound by the trial court’s legal determinations. See id.

       In conducting a review of the underlying basis for a warrant, we must

bear in mind the following:

       A search warrant may issue only upon a demonstration of
       probable cause by an affiant. See generally Commonwealth v.
       Gary, 625 Pa. 183, 91 A.3d 102, 107 (2014). The existence of
       probable cause is measured by examining the totality of the
       circumstances. Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct.
2317, 76 L. Ed. 2d 527 (1983). “Probable cause exists where the
       facts and circumstances within the affiant’s knowledge and of
       which he [or she] has reasonably trustworthy information are
____________________________________________


3 On May 15, 2018, the trial court ordered Soto to file a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b) within 30 days.
Soto filed a concise statement on June 15, 2018, which appears to be one-
day late. However, while the court’s concise statement order is dated and
stamped May 15th, a second stamp on the order appears to indicate copies of
the order were sent on May 16th. Because the trial court addressed the issues
raised in the concise statement in its opinion, we decline to find waiver here.
See Commonwealth v. Brown, 145 A.3d 184 (Pa. Super. 2016), appeal
denied, 165 A.3d 892 (Pa. 2017); Commonwealth v. Boniella, 158 A.3d
162, 164 (Pa. Super. 2017).

                                           -5-
J-A06008-19


       sufficient in and of themselves to warrant a [person] of reasonable
       caution     in   the    belief   that   a    search    should    be
       conducted.” Commonwealth v. Johnson, 615 Pa. 354, 42 A.3d
1017, 1031 (2012) (internal quotation marks and citation
       omitted). A magisterial district judge, when deciding whether to
       issue a search warrant, must “make a practical, common-sense
       decision whether, given all of the circumstances set forth in the
       affidavit ... including the veracity and basis of knowledge of
       persons supplying hearsay information, there is a fair probability
       that contraband or evidence of a crime will be found in a particular
       place.” Id. (citation omitted). Conversely, “[a] court reviewing a
       search warrant determines only if a substantial basis existed for
       the magistrate to find probable cause.” Id. (citation omitted).

Commonwealth v. Jacoby, 170 A.3d 1065, 1081–1082 (Pa. 2017), cert.

denied, 139 S. Ct. 58 (U.S. 2018). When a defendant’s motion to suppress

is based upon the lack of probable cause, “[t]he burden is on the

Commonwealth to show that the magistrate had a substantial basis for

concluding probable cause existed.” Commonwealth v. Leed, 186 A.3d 405,

413 (Pa. 2018).

       By way of background, the affidavit of probable cause attached to the

search warrant details Detective Wahl’s investigation in paragraphs 26-35.4
____________________________________________


4 Preliminarily, we note the search warrant application, and accompanying
probable cause affidavit, introduced into evidence by the Commonwealth at
the suppression hearing was missing a page. See N.T., 9/22/2017, 19-26.
Although the Commonwealth attempted to introduce the missing page into
evidence, the trial court found the missing page was not signed by the
magistrate and contained a “disparity as to the warrant control numbers and
pagination scheme,” and the Commonwealth “was unable to adequately
explain why said page was no longer attached to the original search warrant.”
Trial Court Opinion, 7/10/2018, at 14. Accordingly, the trial court did not
“incorporate the missing page into the search warrant for consideration,” but
rather, limited its review to the four-corners of the signed warrant. Id. at 15.
We similarly limit our review on appeal.



                                           -6-
J-A06008-19



See Affidavit of Probable Cause, 1/30/2017, at ¶¶ 26-35.          The investigation

began when Detective Wahl identified an IP address on the BitTorrent peer-

to-peer (P2P) file sharing network that was associated with a specific torrent

file; that file, in turn, “was identified as being a file of investigative interest to

child pornography investigations.” Affidavit of Probable Cause, 1/30/2017, at

¶ 27. Detective Wahl then downloaded 50 files from that IP address, 29 of

which “depicted child pornography as defined by [18 Pa.C.S. § 6312].”

Affidavit of Probable Cause, 1/30/2017, at ¶ 28. After listing the 29 files, the

affidavit further avers:

      The above files were mostly of teenage girls in a shower or bath
      naked and were “LS Models”. The rest of the images your Affiant
      would label as erotica. There were additional partial downloads
      that were not included in the above list where your Affiant could
      identify Child Pornography.

Affidavit of Probable Cause, 1/30/2017, at ¶ 29.

      Soto first argues “[t]he factual averments contained in the search

warrant application fail to establish probable cause of a pre-existing or

ongoing crime.”     Soto’s Brief at 24 (footnote omitted).        He contends the

affidavit does not explain how a computer is “‘associated’ with a torrent file,”

“how or why or who identified at least one of the 270 files as being of

investigative interest,” and why the affiant could obtain only “partial

downloads” of certain files.      Id. at 25, 27.       Moreover, Soto insists the

description of the images in paragraph 29 “fails to allege an infraction” of

Section 6312. Id. at 27. He emphasizes that the statute “does not criminalize

all visual depictions of nude children[;]” but rather, only those under the age

                                        -7-
J-A06008-19



of 18, “if such nudity is depicted for the purpose of sexual stimulation or

gratification of any person who might view such a depiction.” Id. at 26. The

affidavit’s reference to “teenagers” could include those who are aged 18 or

19. Soto maintains his possession of an image of a nude 18-year-old would

not be prohibited by the statute. Furthermore, he argues the affidavit does

not include any corroboration of the information from Windstream linking the

IP address at issue to Soto. See id. at 30-31.

     The trial court addressed Soto’s first claim as follows:

           Detective Ryan Yarnell created the search warrant for the
     defendant and his premises based on information received from
     Detective Wahl of the Lancaster County District Attorney’s Office,
     which identified the residence of the defendant as the location
     where child pornography was being downloaded. Detective Wahl
     obtained the court order and performed the preliminary
     investigation into the downloading of child pornography or
     inappropriate digital images at defendant's residence.

            Paragraph 35 of the affidavit in support of instant search
     warrant states that “([o]n Monday, January 9, 2016, Detective
     Wahl mailed a Court Order in order to identify the subscriber of IP
     address 173.184.103.146 at the above-mentioned dates and
     times. On Tuesday, January 18, 2017, Detective Wahl received a
     response from Windstream Communications Inc. via fax”, which
     identifies the subscriber as Luis E. Soto, 43 East Walnut Street,
     Ephrata, Pennsylvania.      Said information provided sufficient
     identification and corroboration of the residence and identity of
     the owner of the internet service thereof.

            Moreover, the affidavit in support of the search warrant did
     specifically establish the likelihood that a criminal offense had
     occurred in paragraph 29 of the search warrant. The search
     warrant lists the downloaded files and states that “[t]he above
     files were mostly of teenage girls in a shower or bath naked and
     were ‘LS Models’. The rest of the images your Affiant would label
     as erotica. There were additional partial downloads that were not



                                    -8-
J-A06008-19


       included in the above list where your Affiant could identify Child
       Pornography.”

Trial Court Opinion, 7/10/2018, at 15-16 (record citations omitted).

       We agree with the trial court’s conclusion that the magistrate who

approved the warrant “had a substantial basis for concluding probable cause

existed” to conduct a search of Soto’s home. Leed, supra, 186 A.3d at 413.

As recited above, probable cause exists when, based on the totality of the

circumstances, “there is a fair probability that contraband or evidence of a

crime will be found in a particular place.” Jacoby, supra, at 1082. Here, the

probable cause affidavit set forth sufficient facts for the magistrate to conclude

there was a “fair probability” child pornography would be found on an

electronic device at Soto’s home. Despite Soto’s protestations, the affidavit

establishes the existence of an ongoing crime.           Although the affiant’s

description of the pornographic images could have been more detailed, 5 the

affiant explicitly categorized the images of “teenage girls in a shower or bath

naked” as “child pornography as defined by PA C.S. Title 18, Crimes Code,

Section 6312, Sexual Abuse of Children.”6         Affidavit of Probable Cause,
____________________________________________


5 Soto’s claim that a “teenager” could include a person over the age of 18, is
more appropriately a sufficiency of the evidence argument for the jury. We
find the affiant’s description of the images as naked teenagers, coupled with
his specific categorization of the images as child pornography as described in
the statute, was sufficient for the magistrate to determine “there is a fair
probability that … evidence of a crime” would be found at Soto’s home.
Jacoby, supra, 170 A.3d at 1082.

6Soto insists the affiant’s description of the images as “child pornography”
was insufficient under Rule of Criminal Procedure 206(6), which requires the



                                           -9-
J-A06008-19



1/30/2017, at ¶ 29. Furthermore, the fact that the affiant failed to provide

further explanation regarding the partial downloads is irrelevant since he listed

29 downloads that contained images of child pornography.

        Moreover, we conclude the affidavit provided sufficient facts for the

magistrate to conclude the files were shared from a device located at Soto’s

home. In paragraph 13, the affiant explained that every device connected to

the internet is assigned a “unique” IP number. Affidavit of Probable Cause,

1/30/2017, at ¶ 13. After uncovering the unique IP address which “shared”

the images of child pornography, Detective Wahl was able to identify the cable

company owner of that IP number, and via court order, identify the subscriber

of that IP address, which was Soto. Affidavit of Probable Cause, 1/30/2017,

at ¶¶ 32-35.      Based upon the documented conduct of collectors of child

pornography,7 which includes maintaining their collections for prolonged

periods of time, the affiant provided sufficient probable cause for the


____________________________________________


affidavit to “set forth specifically the facts and circumstances which form the
basis of the affiant’s conclusion that there is probable cause[.]” Pa.R.Crim.P.
206(6). Further, he cites a 1961 United States Supreme Court decision for
the proposition that a magistrate cannot rely solely on an officer’s judgment
that an image constitutes child pornography. See Soto’s Brief at 28, citing
Marcus v. Search Warrants, 367 U.S. 717 (1961). However, the Marcus
case is clearly distinguishable. That case involved search warrants issued
solely on a police officer’s opinion, absent any description, that certain
magazines sold by the defendant distributors were “obscene … publications.”
Id. at 722. The determination that an image is obscene is much more
subjective than the determination that an image constitutes child pornography
as specified in Section 6312.

7   See Affidavit of Probable Cause, 1/30/2017, at ¶ 39.

                                          - 10 -
J-A06008-19



magistrate to conclude evidence of a violation of Section 6312 would be

located on an electronic device at Soto’s home.

       Soto also challenges the search warrant as overbroad. See Soto’s Brief

at 32. He maintains “there exists no reasonable or constitutionally excusable

nexus between the items listed in paragraph thirty-three of the affidavit, and

the exhaustive list of items authorized to be seized[,]” which included adult

pornography and “the body of any person.” Id. at 33 (emphasis removed).

Moreover, Soto contends “[a]ny unreasonable discrepancy between the items

for which there was probable cause and the items to be seized, reveals that

the description was not as specific as was reasonably possible[.]” Id.

       The Pennsylvania Constitution guarantees its citizens “no warrant to

search any place or seize any person or things shall issue without describing

them as nearly as may be[.]”8 PA. CONST., Art. 1, § 8. Accordingly, this Court

has imposed a particularity requirement in search warrant cases.

       Thus, “a warrant must name or describe with particularity the
       property to be seized and the person or place to be
       searched.” Commonwealth v. Orie, 88 A.3d 983, 1002
       (Pa.Super. 2014) (quoting Commonwealth v. Rivera, 816 A.2d
282, 290 (Pa.Super. 2003)). “The particularity requirement
       prohibits a warrant that is not particular enough and a warrant
       that is overbroad,” which are separate, but related,
       issues. Id. (quoting Rivera, 816 A.2d at 290). A warrant lacks
       sufficient particularity if it “authorizes a search in terms so
       ambiguous as to allow the executing officers to pick and choose
____________________________________________


8 The language in the Pennsylvania Constitution, which requires the warrant
“describe the items as specifically as is reasonably possible,” is more
restrictive than that in the United States Constitution. See Commonwealth
v. Green, 204 A.3d 469, 481 n.2 (Pa. Super. 2019).


                                          - 11 -
J-A06008-19


      among an individual’s possessions to find which items to
      seize.” Id. (quoting Rivera, 816 A.2d at 290). A warrant is
      unconstitutionally overbroad if it “authorizes in clear or specific
      terms the seizure of an entire set of items, or documents, many
      of   which     will prove    unrelated    to    the crime   under
      investigation.” Id. at 1002-03 (quoting Rivera, 816 A.2d at
      290).

Commonwealth v. Green, 204 A.3d 469, 480–481 (Pa. Super. 2019).

      With respect to the warrant application at issue, there is no dispute the

list of items subject to seizure in Paragraphs 1-6 is extensive. See Application

for Search Warrant, 1/30/2017, at ¶¶ 1-6.         Nevertheless, the trial court

opined:

      In today’s modern electronic world, in cases such as the matter at
      bar, the police need list every device that could be used to access
      the internet. The seizure of [Soto’s] cellular telephone was clearly
      covered in the list included in paragraph two.            The court
      specifically finds that, in this matter, the law enforcement officials
      were not seeking to engage in any general rummaging; rather,
      they were merely setting forth the necessary exhaustive list of
      electronic devices capable of connecting to the internet for illicit
      purposes.

Trial Court Opinion, 7/10/2018, at 17. We agree.

      While the warrant permits the seizure of numerous electronic devices,

and documentation/records required to access those devices, the application

specifically incorporates by reference the probable cause affidavit, which

details the affiant’s basis for believing child pornography would be found on

one or more of those devices. See Application for Search Warrant, 1/30/2017,

at ¶ 2 (“The attached Affidavit of Probable Cause is incorporated by reference

in its entirety.”). Furthermore, a common-sense reading of the application

leads to the conclusion that the police were searching only for evidence


                                     - 12 -
J-A06008-19



relating to the possession or dissemination of child pornography.9 Moreover,

although the warrant sought permission to search/seize “the body of any

person” listed, that request was necessary “due to the size and portability of

many of today’s media storage devices … [which are] usually carried on the

body of a person.”        Application for Search Warrant, 1/20/2017, at ¶ 6.

Accordingly, we do not find the warrant was overbroad, and Soto is entitled

to no relief with respect to either of his challenges to the search warrant.

       Next, Soto contends the trial court erred in denying his motion to

suppress the statements he made both at his residence and at the police

station on the day the warrant was executed because he was subject to a

custodial interrogation without first being advised of Miranda warnings.10

See Soto’s Brief at 34.

       Miranda warnings are required only when a defendant is subject to a

custodial interrogation by a police officer. See Commonwealth v. Heggins,

809 A.2d 908, 914 (Pa. Super. 2002) (“In order to trigger the safeguards

of Miranda, there must be both custody and interrogation”), appeal denied,

827 A.2d 430 (Pa. 2003). Our Supreme Court has explained:

       “The standard for determining whether police have initiated a
       custodial interrogation or an arrest is an objective one, with due
____________________________________________


9Indeed, there is no accusation that the police seized any documents or data
unrelated to the allegations at issue.

10We note Soto also claims his statements should be suppressed because they
were obtained as a result of an illegal search based upon a defective warrant.
See Soto’s Brief at 34. However, as we have found, supra, that Soto’s
challenge to his search warrant is meritless, this claim is now moot.

                                          - 13 -
J-A06008-19


      consideration given to the reasonable impression conveyed to the
      person interrogated rather than the strictly subjective view of the
      troopers or the person being seized.” … A person is in custody
      when he is physically denied his freedom of action in any
      significant way or is placed in a situation in which he reasonably
      believes that his freedom of action or movement is restricted by
      the interrogation.

Commonwealth v. Yandamuri, 159 A.3d 503, 517-518 (Pa. 2017) (internal

citations omitted).   When determining whether a person is in custody for

Miranda purposes,

      [t]he court must consider the totality of circumstances, including
      factors such as “the basis for the detention; the duration; the
      location; whether the suspect was transferred against his will, how
      far, and why; whether restraints were used; the show, threat or
      use of force; and the methods of investigation used to confirm or
      dispel suspicions.”

Commonwealth v. Cruz, 71 A.3d 998, 1004 (Pa. Super. 2013) (citation

omitted), appeal denied, 81 A.3d 75 (Pa. 2013). “Further, an ‘interrogation’

occurs when the police ‘should know that their words or actions are reasonably

likely to elicit an incriminating response from the suspect.’” Commonwealth

v. Clinton, 905 A.2d 1026, 1032 (Pa. Super. 2006) (quotation omitted),

appeal denied, 934 A.2d 71 (Pa. 2007).

      Here, Soto seeks to suppress statements he made both at his home and

at the police station. He insists he was in custody when 12 police officers

entered his home to execute the warrant, and informed both him and his

family that the warrant authorized the police to seize the body of any person

present. See Soto’s Brief at 35. He maintains, “[f]rom this point forward, it

would have been reasonable for him to believe that his freedom of action or



                                    - 14 -
J-A06008-19



movement was restricted[.]” Id. at 36. Moreover, Soto argues that after he

indicated he had the BitTorrent app on his phone, the officers “isolated” him

from his family. Id. He was subsequently “escorted” to the police station in

an unmarked vehicle, and led to an interview room with a closed door. Id.

Relying upon United States v. Craighead, 539 F.3d 073 (9th Cir. 2008), Soto

contends he made his first inculpatory admission in the “police dominated

atmosphere” of his own home, before being separated from his family and

escorted by police to his front porch and later to the police station. See Soto’s

Brief at 37-38. He insists that although he was told he was free to leave,

“when considered within the context of the scene as a whole, the ‘free-to-

leave’ recitation did not render the questioning of Mr. Soto noncustodial.” Id.

at 38.

         Preliminarily, we note that the only case upon which Soto relies,

Craighead, is a decision of the Ninth Circuit Court of Appeals. It is not binding

on this Court, and has never been cited by any court of this Commonwealth.

See Commonwealth v. Walker, 139 A.3d 225, 230 (Pa. Super. 2016)

(“Absent a United States Supreme Court pronouncement, decisions of federal

courts are not binding on state courts”) (citation omitted), appeal denied, 158
A.3d 1243 (Pa. 2016).

         Nevertheless, after considering the factors set forth in Cruz, supra, we

have no hesitation in concluding Soto was not “in custody” for Miranda

purposes when he made potentially inculpatory statements.              The first

“statement” he made, i.e., that he had the BitTorrent app on his phone, was

                                       - 15 -
J-A06008-19



during the execution of the search warrant at his home. Although 12 police

officers were present, Detective Yarnell testified that his tone was

conversational when he informed the residents of the warrant.       See N.T.,

9/22/2017, at 30, 34-35, 52.       Furthermore, shortly after they arrived,

Detective Wahl asked the residents if they were familiar with BitTorrent. See

id. at 82. When Soto indicated he had the app on his phone, Detective Goss

and Quinn asked him to speak with them on the front porch because of the

sensitive nature of the subject matter. See id. at 50-52. Again, their tone

was conversational and non-threatening. When they asked Soto if he would

go to the station for an interview, he agreed without hesitation. Furthermore,

the detectives gave him the option to drive himself, but he chose to leave his

own car at home. Soto was never handcuffed during the 45 minute interview,

was told he was free to leave, and was, in fact, permitted to leave when he

asked to do so. See id. at 53, 57-58, 61, 66-68, 71, 74-79.

      Although we acknowledge the presence of 12 officers may have been

excessive, there was no testimony that the officers acted in any intimidating

manner; rather, they showed restraint and respect when they asked to speak

with Soto on the porch due to the sensitive nature of the subject matter, and

provided him with the option to drive himself to the police station.

Accordingly, based upon the testimony at the suppression hearing, we find no

basis to overturn the trial court’s determination that Soto “was not in custody

at the time of his interrogation by Detectives Goss and Quinn.” Trial Court

Opinion, 7/10/2018, at 20. See Commonwealth v. McCoy, 154 A.3d 813,

                                    - 16 -
J-A06008-19



816 (Pa. Super. 2017) (when considering a motion to suppress, “it is within

the lower court's province to pass on the credibility of witnesses and determine

the weight to be given to their testimony”) (citation omitted).

       In his third issue, Soto argues the trial court erred in denying his pretrial

motion for nominal bail pursuant to Pa.R.Crim.P. 600(B).11 See Soto’s Brief

at 39-43. We find this claim is moot because Soto is no longer in pretrial

detention, and in fact, “has been convicted and is incarcerated.”                     See

Commonwealth v. Samuel, 102 A.3d 1001, 1006 (Pa. Super. 2014), appeal

denied, 134 A.3d 56 (Pa. 2016).                Soto’s argument consists solely of a

straightforward     calculation    of   time      delays   attributable   to   both   the

Commonwealth and the defense.           12     Furthermore, he received credit against


____________________________________________


11 Rule 600(B) mandates, inter alia, “[e]xcept in cases in which the defendant
is not entitled to release on bail as provided by law, no defendant shall be held
in pretrial incarceration in excess of … 180 days from the date on which the
complaint is filed[.]” Pa.R.Crim.P. 600(B)(1). The Rule explains that “only
periods of delay caused by the defendant shall be excluded for the
computation of the length of time of any pretrial incarceration,” and provides
that a defendant who is held beyond the mandated period may file a motion
requesting his immediate release on nominal bail. Pa.R.Crim.P. 600(C)(2),
(D)(2).

12 Compare Commonwealth v. Sloan, 907 A.2d 460, 465 (Pa. 2006)
(addressing moot Rule 600 issue because the “appeal presents an issue of
public importance that this Court has yet to address, regarding whether an
accused who is incarcerated for more than 180 days is entitled to
unconditional release pursuant to Rule 600[].”); Commonwealth v. Dixon,
907 A.2d 468, 469-470 (Pa. 2006) (addressing moot Rule 600 issue to
determine whether an interlocutory appeal by the Commonwealth, which
extends the 365-day time limit for trial, also extends the 180-day limit for
pretrial incarceration).


                                             - 17 -
J-A06008-19



his sentence for all time-served in pretrial detention. See N.T., 4/13/2018,

at 28. Accordingly, we decline to address this claim on appeal.

      In his next issue, Soto challenges the trial court’s denial of his oral

motion in limine to preclude the Commonwealth from presenting evidence

regarding 176 images and one video depicting child pornography recovered

from the internal hard drive of his cell phone. By way of background, in the

criminal complaint and accompanying affidavit of probable cause, the

Commonwealth averred that it recovered 678 images and nine videos

depicting child pornography from the SD memory card in Soto’s cell phone.

See Criminal Complaint, 2/2/2017, at Offenses 1-3; Affidavit of Probable

Cause, 2/2/2017, at ¶ 5.        In the criminal information, however, the

Commonwealth charged Soto more generally, asserting he possessed

“multiple digital images” and “multiple digital videos” depicting children under

the age of 18 “engaged in a sex act or the simulation of a sex act on his

Samsung Galaxy Note 4 cellular phone.” Criminal Information, 5/16/2017, at

Counts 1-3. However, at each count, the Commonwealth provided notice that

it was seeking certain sentencing enhancements:        (1) at Count 1, (a) an

enhancement of 18 months’ based upon Soto’s possession of 678 digital

images, and (b) an enhanced offense gravity score (“OGS”) of 7, based on his

possession of 536 images of children under the age of 13; (2) at Count 2, an

additional one point added to the OGS based on six videos; and (3) at Count

3, an enhanced OGS of 7 based on three videos depicting children under the

age of 13. See Criminal Information, 5/16/2007.

                                     - 18 -
J-A06008-19



       During a pretrial hearing conducted on February 9, 2017,13 Soto’s

counsel objected to the introduction of the 176 images and one video

extracted from the cell phone’s internal hard drive, but not from the SD card.

See N.T., 2/9/2018, at 32.            This issue was raised during a discussion

concerning a discovery motion Soto filed on February 7, 2018, seeking a copy

of the forensic report. Counsel stated that although she reviewed the original

678 images and nine videos recovered from the SD card, she was never

provided with the opportunity to review the additional images and video

extracted from the cell phone’s internal hard drive, or the forensic extraction

report concerning those images.14 See id. While counsel acknowledged she

knew those additional images and video were recovered based upon a four-

page summary forensic report she received in July of 2017, she stated she did

not review the images, or the accompanying detailed report relating to the

extraction, because she “was told [by the prosecutor that Soto] wasn’t being

charged with” them, an allegation the Commonwealth adamantly denied. Id.

at 48.      See also N.T., 2/9/2018, at 45; 2/12/2018, at 102.             The

____________________________________________


13February 9th was a Friday. Trial was scheduled to begin on Monday, February
12th.

14 The Commonwealth explained that it cannot provide copies of forensic
reports containing images of child pornography to defense counsel: “I do
believe it is against the law for the Commonwealth to disseminate these
images to anyone other than the individual who is investigating the crime and
the prosecutor who is prosecuting the crime.” N.T., 2/9/2018, at 27-28.
Rather, the Commonwealth must provide counsel with the opportunity to
review the document at its office.


                                          - 19 -
J-A06008-19



Commonwealth insisted the criminal information provided sufficient notice

that it intended to prosecute Soto for all the images recovered from his cell

phone because it referred to multiple images; “[w]e intentionally do not put a

number in the to wit [paragraph … t]hat way the jury can determine how many

of the [] 854 images are child pornography there.”         Id. at 50. The court

directed the Commonwealth to make the additional forensic report available

to Soto’s counsel over the weekend.

      On the first day of trial, following voir dire, Soto made an oral motion in

limine to preclude reference to any of the images and video recovered from

his cell phone’s internal hard drive. See N.T., 2/12/2018, at 88. He argued

he was “never on notice” that he would be prosecuted for those items, and he

was prejudiced because the forensic report involves “different software” and

“a whole different set of expert knowledge.” Id. at 91-92. The trial court

denied the motion, concluding that the criminal information, while perhaps

“confusing,” was sufficient to inform Soto of the charges.            Id. at 92.

Furthermore, the court noted counsel was provided with discovery, which

referenced the images recovered from the internal hard drive, months before

trial and could have filed a bill of particulars, but did not do so. See id. at 92,

99.

      On appeal, Soto insists “the criminal information failed to provide

sufficient notice that [he] was being charged with anything other than the

originally charged 678 images and nine videos recovered from the SD card.”

Soto’s Brief at 44-45 (footnote omitted).       He contends that because the

                                      - 20 -
J-A06008-19



language in the enhancement notices referenced the exact number of images

and videos recovered from the SD card, it was reasonable for him to assume

he was only being charged with those images and videos. With regard to the

court’s suggestion that he could have filed a bill of particulars, Soto maintains

he   “never    claimed     that   the   information   was   deficient   for   lack   of

particularity[;]” rather, his complaint is that he was charged only with the

images and videos recovered from the SD card. Id. at 47. Moreover, Soto

argues he was prejudiced when the Commonwealth was permitted to present

evidence concerning the additional images and video because “they changed

the factual scenario supporting the original charges, and rendered defenses

that may have been raised against the contents of the SD card ineffective.” 15

Id. at 49.

       “Initially, we note that, ‘[w]hen reviewing the denial of a motion in

limine, we apply an evidentiary abuse of discretion standard of review.’”

Commonwealth v. Hitcho, 123 A.3d 731, 747 (Pa. 2015) (citation omitted).

Here, Soto’s argument is based on his assertion that the Criminal Information

____________________________________________


15 Soto maintains that because the images and videos on the SD card were
recovered deleted files, they contained no “attendant data” regarding how
they got there and when or if they were ever viewed. Soto’s Brief at 51. “In
other words, the defense of mistaken downloads and unknowing possession
was available as to the contents of the SD card.” Id. However, Soto claims
these defenses were “rendered ineffective” when the Commonwealth
presented evidence that additional images were recovered from “various
locations on the phone” bearing dates just weeks before the filing of the
criminal complaint. Id. at 52. As will be discussed infra, we need not address
Soto’s prejudice argument.


                                          - 21 -
J-A06008-19



did not provide sufficient notice that he would be prosecuted for possessing

the 176 images and one video recovered from the internal hard drive of his

cell phone.

      The purpose of an Information or an Indictment is to provide the
      accused with sufficient notice to prepare a defense, and to ensure
      that he will not be tried twice for the same act. An Indictment or
      an Information is sufficient if it sets forth the elements of the
      offense intended to be charged with sufficient detail that the
      defendant is apprised of what he must be prepared to meet, and
      may plead double jeopardy in a future prosecution based on the
      same set of events.

Commonwealth v. Alston, 651 A.2d 1092, 1095 (Pa. 1994).

      The trial court addressed this claim in its opinion as follows:

      [I]t must be recognized that the Criminal Information filed in this
      matter was in full compliance with the requirements of Rule 560
      of the Pennsylvania Rules of Criminal Procedure, as applicable at
      the time of the current offenses. Stated another way, the Criminal
      Information filed in this matter contained all required averments
      as noted above. Accordingly, it is clear, that in addition to
      complying with all other requirements imposed by Rule 560 of the
      Pennsylvania Rules of Criminal Procedure, the Criminal
      Information sufficiently provided a plain and concise statement of
      the essential elements of the offenses substantially the same as
      cognate to the offenses alleged in the complaint.

             The court is cognizant that [Soto’s] claims are currently
      based upon an assertion of lack of proper notice or purported
      confusion regarding the specific images and videos upon which
      the Commonwealth would be proceeding at trial. Specifically,
      defense counsel advanced an argument that she assumed that the
      Commonwealth was only seeking prosecution of [Soto] on the 678
      digital images and 9 video files of child pornography contained on
      the SD memory case. Defense counsel asserted that she was
      unaware that he Commonwealth sought prosecution relative to
      the 176 digital files and 1 video file of child pornography contained
      on the internal hard drive of [Soto’s] cellular telephone. While
      recognizing, with a certain degree of disapproval, the imprecise
      language utilized relative to the notice provisions contained in the

                                     - 22 -
J-A06008-19


     Criminal Information relative to the requested sexual abuse of
     children enhancements under the applicable Sentencing
     Guidelines, the court does not find said imprecision to be fatal in
     nature or that such imprecision caused any undue surprise to
     [Soto] or his counsel.

           Initially, as reflected above, it must be recognized that the
     Criminal Information clearly and precisely stated that [Soto] was
     charged with the possession of multiple images and videos of
     child pornography on his Samsung Galaxy Note 4 cellular
     telephone, without specific qualification as to the number of
     images and videos.

            Further, a comprehensive review of the charging documents
     and procedural history of the current matter demonstrates that,
     through the discovery process, [Soto] was properly provided
     notice of all the images and videos depicting child pornography
     which the Commonwealth alleged he possessed on both the SD
     memory card and internal hard drive of his cellular telephone. It
     is specifically noted that defense counsel acknowledged that she
     had received discovery materials from the attorney for the
     Commonwealth on May 1, 2017. Contained within said discovery
     materials were redacted reports prepared by Sergeant John Duby
     of the Lancaster County District Attorney’s Office, who performed
     the forensic analysis on both [Soto’s] cellular telephone and the
     enclosed SD memory card. Although the redacted reports did not
     contain the images and video depictions of child pornography,
     they did explicitly reference that SD storage card contained 678
     digital images and 9 video files of child pornography and the
     internal hard drive of the cellular telephone contained 176 digital
     images and 1 video file of child pornography. Defense counsel
     acknowledged that she had the opportunity [to review] the images
     of child pornography at the forensic facility operated by the Office
     of the District Attorney in July 2017 and that nothing prevented
     her from further viewing of the images and unredacted reports.
     Although the Commonwealth, in no way, restricted counsel’s
     ability to further view the images, counsel claimed an
     understanding that [Soto] was only being charged with the images
     and video depictions contained on the memory card, although
     Sergeant Duby’s report clearly addressed all images and video
     depictions contained on both the memory card and internal hard
     drive of [Soto’s] cellular telephone. At the conclusion of the pre-
     trial hearing held on February 9, 2018, the Friday before the
     scheduled commencement of trial, the court directed that counsel
     meet on the weekend prior to trial to provide defense counsel with

                                    - 23 -
J-A06008-19


     the opportunity to view the 176 digital images and 1 video file
     contained on the internal hard drive of the cellular telephone. It
     is specifically noted that counsel for [Soto] never sought to
     continue trial in the instant matter.

            To the extent that [Soto] claims uncertainty as to the nature
     of the instant prosecution, [Soto], under the applicable rules, was
     free to file a request for a bill of particulars to alleviate any
     purported surprise. [Soto] failed to do so. In response to the
     court’s inquiries in this regard, defense counsel initially attempted
     to explain any failure to request a bill of particulars by noting that
     the Criminal Information in this matter was filed on May 16, 2017,
     which was subsequent to [Soto’s] formal arraignment in the
     Lancaster County Court of Common Pleas on April 13, 2017.
     Nothing prevented [Soto] from making such request immediately
     following the filing of the Criminal Information and asserting that
     any delay in such request was precipitated by the delay in the
     filing of the Criminal Information. Further, defense counsel
     attempted to justify [Soto’s] failure to file any request for a bill of
     particulars by stating “who files a bill of particulars”. In all candor,
     the Commonwealth simply cannot be deemed as responsible for
     any failure of [Soto] or his counsel to avail themselves of the
     proper remedies as provided by the applicable Rules of Criminal
     Procedure.

            Based upon the totality of this court’s review of the charging
     documents and the procedural history of this matter as addressed
     above, the court finds [Soto’s] claims in this regard to be wholly
     lacking in credibility. This court finds [Soto’s] claims in this regard
     to be fabricated as the result of either strategic gamesmanship or
     lack of due diligence by defense counsel, rather than emanating
     from any genuine lack of notice or confusion. In either such
     scenario, the Commonwealth cannot be held to bear the heavy
     burden of the requested preclusion of images and video depictions
     which the Commonwealth had properly disclosed to defense
     counsel on May 1, 2017, more than ten months prior to trial.
     Accordingly, [Soto] has failed to credibly demonstrate any
     resulting prejudice and his claim in this regard lacks merit.14, 15
     __________
     14 Although not relevant to disposition of [Soto’s] current claim, it
     is noted that the Commonwealth specifically chose to consolidate
     multiple images or video depictions in certain charged counts,
     rather than seeking an individual count relative to each image or
     video depiction. Accordingly, the Commonwealth would not need

                                     - 24 -
J-A06008-19


      [to] seek any amendment to the Criminal Information relative to
      any change regarding the quantity of images or video depictions.
      15 While not directly applicable to the disposition of [Soto’s]
      current claim, this court notes that, pursuant to Rule 564 of the
      Pennsylvania Rules of Criminal Procedure and the related []
      authority of our appellate courts, if the Commonwealth would
      have sought to amend the Criminal Information prior to the
      commencement of trial in the instant matter, any such attempted
      amendment would likely have been deemed appropriate given the
      attendant facts in this matter. The court addressed such rationale
      on the record at trial. (N.T.T., pgs. 97-99). See, Commonwealth
      v. Sinclair, 897 A.2d 1218 (Pa. Super. 2006); Commonwealth
      v. Grekis, 601 A.2d 1284 (Pa. Super. 1992).

Trial Court Opinion, 7/10/2018, at 29-33 (emphasis in original; record

citations and some footnotes omitted).

      In summary, the trial court concluded the criminal information and

discovery materials turned over by the Commonwealth provided Soto with

sufficient notice of the charges he faced so that he could fully prepare for trial.

We find no abuse of discretion in the trial court’s common-sense analysis of

this claim. See Hitcho, supra. Furthermore, because we agree the charges

filed included the 176 images and one video recovered from the internal hard

drive of Soto’s cell phone, we need not address his argument concerning

prejudice. Accordingly, Soto is entitled to no relief on this claim.

      Soto next contends the trial court erred or abused its discretion in

denying his pretrial written motion in limine to preclude the entire latter

portion of his interview with police. See Soto’s Brief at 53. Again, we review

the court’s denial of a motion in limine for an abuse of discretion. See Hitcho,

supra, 123 A.3d at 747.



                                      - 25 -
J-A06008-19



      On February 7, 2018, Soto filed a motion in limine seeking to preclude,

inter alia, certain portions of his recorded police statement, including hearsay

statements made by the interrogating officers, and Soto’s invocation of his

right to counsel. See Motion in Limine, 2/7/2018, at ¶¶ 29-34. At the pretrial

hearing, Soto requested the court “not permit the jury to hear anything after

minute 21 of the recorded interview[.]”       N.T., 2/9/2018, at 4.   After Soto

detailed his objections, the Commonwealth agreed that some of the

statements during the interview needed to be redacted for trial. See id. at

10. It created a redacted recording over the weekend. Thereafter, on the

first day of trial the following Monday, Soto again requested the court preclude

the Commonwealth from using any part of the latter portion of the interview,

stating he had “multiple objections” after reviewing the redacted recording.

N.T., 2/12/2018, at 71. The trial court considered each specific objection, but

ultimately concluded Soto was entitled to no relief.

      On appeal, Soto repeats his general argument that “[t]he entirety of the

latter portion of the interview should have been deemed inadmissible” because

it lacked probative value and, particularly after the redaction, was unfairly

prejudicial. Soto’s Brief at 58. He also specifically objects to the following:

(1) a statement by one of the detectives that the officers searching the phone

told him there were “multiple searches” and “this wasn’t a one-time accidental

download … that you’re (Soto) actually physically searching for this stuff[,]”

because the statement relays hearsay and implies the detective found Soto to




                                     - 26 -
J-A06008-19



be dishonest;16 (2) any statements made after Soto said “I don’t know if I

should answer any questions without a lawyer” because he invoked his right

to counsel;17 (3) the detective’s statement that “there are people that actually

act on these impulses[,]” because it was unfairly prejudicial;18 and (4) fifteen

seconds of silence after the detective asked Soto, “so you pretty much just

contain it to your cell phone?” because this constituted a violation of his right

to remain silent.19 We will consider Soto’s claims seriatim.

           With regard to the detective’s statement that “this wasn’t a one-time

accidental download[,]”20 Soto objects on two bases. First, he asserts the

statement constitutes hearsay because the detective was relaying information

he purportedly learned from other officers. See Soto’s Brief at 54. Second,

Soto insists the detective’s statement inferred “Soto had not been honest



____________________________________________


16   Soto’s Brief at 53-54, 55.

17   Id. at 55.

18   Id. at 56.

19   Id.

20 See Soto’s Brief at 53. We note the certified record includes both the
original and redacted audio recordings of Soto’s police interview. However,
the printed version of the redacted statement that appears in Soto’s
reproduced record is not in the certified record. “We have repeatedly held
that our review is limited to those facts which are contained in the certified
record” and a document that is not included in the certified record “does not
exist for purposes of our review.” Commonwealth v. O'Black, 897 A.2d
1234, 1240 (Pa. Super. 2006).


                                          - 27 -
J-A06008-19



during the first portion of the interview” and therefore, “constitute[d]

inadmissible lay opinion.” Id. at 55.

      In Commonwealth v. Kitchen, 730 A.2d 513 (Pa. Super. 1999), a

panel of this Court considered whether a trial court erred in ordering the

Commonwealth to redact certain parts of the defendant’s statement to police.

Relevant to the claim herein, the panel opined:

             The trial court excluded any police comments that informed
      [the defendant] that there were witnesses who had enlightened
      them regarding [the defendant’s] connection to the murder.
      Again, we fail to see why such comments should be excluded from
      the tapes since the criminal complaint and attached affidavit of
      probable cause reveal the identity of these witnesses and the
      Commonwealth avers that they will testify at [the defendant’s]
      trial. The comments were not prejudicial to [the defendant], were
      not inflammatory and do not constitute hearsay evidence since
      the witnesses will allegedly testify at [the defendant’s] trial and
      can be cross-examined by [defense] counsel.           Hence, any
      comments regarding witnesses who will connect [the defendant]
      to the murder can be included in the videotapes displayed to the
      jury.

                                   ****

             The trial court also excluded several instances where the
      police, either directly or indirectly, accused [the defendant] of
      lying. We agree with Judge Hogan that these comments must be
      redacted from the videotapes. When the troopers stated to [the
      defendant], “You're lying”, or “We know that you're lying” or
      phrases to that effect, their statements were akin to a prosecutor
      offering his or her opinion of the truth or falsity of the evidence
      presented by a criminal defendant, and such opinions are
      inadmissible at trial. Commonwealth v. Henry, 550 Pa. 346,
      706 A.2d 313 (1997). The troopers’ statements could also be
      analogized to a prosecutor’s personal opinion, either in argument
      or via witnesses from the stand, as to the guilt or innocence of a
      criminal      defendant,       which     is     inadmissible     at
      trial. Commonwealth v. Peterkin, 538 Pa. 455, 649 A.2d 121



                                    - 28 -
J-A06008-19


       (1994), cert. denied, 515 U.S. 1137, 115 S. Ct. 2569, 132 L. Ed. 2d
821 (1995).

Id. at 521.

       Regarding Soto’s hearsay challenge, the trial court found Detective

Quinn’s statement did not constitute inadmissible hearsay under Kitchen

because he simply relayed what another officer told him about the

investigation, and that officer later testified at trial. See Trial Court Opinion,

7/10/2018, at 42-43. See also N.T., 2/9/2018, at 17; N.T., 2/12/2018, at

72.21 Furthermore, the court did direct the Commonwealth to redact certain

comments by Detective Quinn, which expressed his opinion that Soto was not

being truthful. See N.T., 2/9/2018, at 17-18. However, we agree Detective

Quinn’s statement that “this wasn’t a one-time download” did not constitute

a comment on Soto’s credibility. Rather, as stated above, the detective was

simply relaying what he had learned from another officer.             See N.T.,

2/12/2018, at 72.

       With regard to Soto’s purported invocation of his right to counsel, Soto’s

argument on appeal differs from the claim he preserved in the trial court. On

appeal, Soto argues he first invoked his right to counsel during the interview

following a short break after minute 21. See Soto’s Brief at 54. When the

detectives returned, they began questioning him specifically about his internet

searches for child pornography, Soto stated: “I don’t know if I should answer
____________________________________________


21At the pretrial hearing, the Commonwealth explained the detective was “just
relaying what Detective Wahl has told him on the phone. And Detective Wahl
will testify to what he was telling the individuals at the interview, what was
happening at the search warrant[.]” N.T., 2/9/2018, at 16.

                                          - 29 -
J-A06008-19



any questions without a lawyer.”           Interview with Luis Soto (unredacted),

1/31/2017, at 33:44.         Detective Quinn responded, “Okay… well that’s a

decision you have to make … do you have a lawyer in mind?” to which Soto

replied, “No.” Id. at 33:49-33:53. At that point the interview continued. He

now argues his statement constituted a “clear and unequivocal invocation” of

his right to counsel, and the interview should have stopped at that time.

Soto’s Brief at 55.

        However, in his motion in limine, Soto requested only that the court

“preclude from evidence any and all statements by him invoking his Fifth

Amendment rights.” Motion in Limine, 2/7/2018, at unnumbered 6. During

argument on the motion, the Commonwealth agreed to redact both the

statement above, in which Soto questioned whether he might need a lawyer,

as well as a later statement he made when he actually asked for a lawyer and

the interview ceased. See N.T., 9/2/2018, at 10-11. When counsel objected

to the redacted interview on the morning of trial, she did not argue that Soto

had invoked his right to counsel when he said, “I don’t know if I should answer

any questions without a lawyer[,]”22 and cite that alleged invocation as a basis

to preclude the remaining statement.               See N.T., 2/12/2018, at 70-87.

Furthermore, Soto’s very general Pa.R.A.P. 1925(b) concise statement framed

this issue as follows: “The Trial Court erred in denying [] Soto’s Motion in

Limine, permitting the Commonwealth to present prejudicial and nonprobative

____________________________________________


22   Interview with Luis Soto (unredacted), 1/31/2017, at 33:44.

                                          - 30 -
J-A06008-19



portions of [] Soto’s recorded interview at trial.”       Statement of Errors

Complained of on Appeal, 6/15/2018, at ¶ 5. Accordingly, we could find the

issue as framed in Soto’s brief waived.

      Nevertheless, we note that the trial court found Soto’s statement “did

not constitute a clear and unequivocal invocation of his rights against self-

incrimination and to the assistance of counsel[,]” such that the interview

should have ceased. Trial Court Opinion, 7/10/2018, at 37. We agree.

      To trigger Fifth Amendment protections, “a defendant’s request for

counsel must be sufficiently clear ‘that a reasonable police officer would

understand the statement to be a request for an attorney.’” Commonwealth

v. Champney, 161 A.3d 265, 272 (Pa. Super. 2017), appeal denied, 173 A.3d
268 (Pa. 2017).

      The inquiry into whether or not a suspect has invoked the right to
      counsel is an objective one. The [United States Supreme] Court
      explained that a suspect “must articulate his desire to have
      counsel present sufficiently clearly that a reasonable police
      officer in the circumstances would understand the
      statement be a request for an attorney.” However, if the
      statement is “ambiguous or equivocal in that a reasonable officer
      in light of the circumstances would have understood only that the
      suspect might be invoking the right to counsel,” police are not
      required to cease questioning.

Id. at 273 (citations omitted and emphasis in original). Here, we agree with

the trial court’s determination that Soto’s statement - “I don’t know if I should

answer any questions without a lawyer” – was not a clear and unequivocal

request for counsel, and the remaining redacted portion of the interview could

be heard by the jury. Accordingly, no relief is warranted.


                                     - 31 -
J-A06008-19



       Soto also insists Detective Quinn’s statement, “there are people that

actually act out ... on these impulses,” should have been “excluded in light of

its danger of unfair prejudice.” Soto’s Brief at 56. The trial court addressed

this objection as follows:

      It is noted that defense counsel was unable to articulate a concise
      basis for such objection. Rather, counsel argued that said
      comments were somehow a reference to [Soto’s] need for
      counseling or a prejudicial remark as to his character. As aptly
      noted by the attorney for the Cmmownealth, law enforcement
      officers have long been permitted to use some trickery or deceit
      in an effort to elicit inclupatory statements. This court finds that
      such comment did not rise to the level of any opinion regarding
      the veracity of [Soto] nor did it portray the character of [Soto] in
      any negative manner. Rather, it is the firm belief of the court that
      said comment was made by the detective in an effort to elicit a
      response from [Soto]. As such, there is no resulting prejudicial
      effect to [Soto].

Trial Court Opinion, 7/10/2018, at 48-49.       Soto offers no basis for us to

conclude the trial court abused its discretion in this ruling.

      Lastly, Soto argues his silence following Detective Quinn’s question, “so

you pretty much just contain it to your cell phone?” should have been

precluded as a tacit admission, violative of his right to remain silent. Soto’s

Brief at 56.

      It is well-established that:

      Evidence of a defendant’s silence in refusing to deny guilt after an
      accusation of guilt has been made (often referred to as a tacit
      admission) is generally not admissible where the silence occurred
      while the defendant is in police custody because a contrary policy
      would effectively vitiate a defendant’s constitutionally guaranteed
      right against self-incrimination. However, this principal of not
      allowing evidence of a tacit admission by the defendant does not
      extend to instances where the defendant does not choose to

                                      - 32 -
J-A06008-19


       remain silent      but   instead    volunteers    responses    to    police
       questioning.

Commonwealth v. Hawkins, 701 A.2d 492, 509 (Pa. 1997) (citation

omitted), cert. denied, 523 U.S. 1083 (1998). Soto insists his 15 seconds of

silence should have been redacted because the silence was “ultimately broken

by Detective Goss.” Soto’s Brief at 56.

       Our review of the redacted audio recording reveals no abuse of

discretion on the part of the trial court.              In fact, contrary to Soto’s

characterization, his mumbled response of “yes” or “um” to Detective Quinn’s

question can be heard on the recording.                  Interview with Luis Soto

(unredacted),     1/31/2017,      at   35:05-35:12;     Interview    with    Luis    Soto

(redacted), 2/14/2018, at 33:29-33:34.23                Accordingly, because Soto,

ultimately, did utter a response to Detective Quinn’s question, any silence

preceding the response is not excludable under Hawkins.

       Soto also argues that, even after the redactions, the latter part of the

interview “lacked probative value” and “mislead (sic) the jury regarding the

actual verbal exchanges that occurred.”            Soto’s Brief at 58.      Indeed, he

maintains that because certain questions or comments were redacted, several

of his statements that were not redacted did not make sense. Accordingly,

he contends “the entirety of the latter portion of the interview” should have
____________________________________________


23We note that the printed version of the redacted statement contained in the
reproduced record does not include any response to this question.
Nevertheless, as we explained supra, the printed statement is not in the
certified record. See supra, n. 19. Furthermore, we would find the audio
recording itself controls.


                                          - 33 -
J-A06008-19



been excluded. Id. The trial court rejected this general argument, finding

“defense counsel was unable to specifically articulate any resulting prejudice.”

Trial Court Opinion, 7/10/2018, at 48. Soto offers no basis upon which to find

the court abused its discretion in this ruling.    Moreover, our review of the

redacted interview does not support Soto’s claim.          See Hitcho, supra.

Accordingly, we conclude he is entitled to no relief.

      In his final issue on appeal, Soto contends the trial court applied an

incorrect offense gravity score (“OGS”) in sentencing him on Count 2, which

involved his possession of multiple videos depicting children engaging in

indecent contact. See Soto’s Brief at 60. Specifically, he argues the court

erred in double counting the “indecent contact” which led to an enhanced OGS.

See id.

      “A claim that the sentencing court used an incorrect OGS is a challenge

to the discretionary aspects of one’s sentence.”           Commonwealth v.

Williams, 151 A.3d 621, 625 (Pa. Super. 2016)

            It is well settled that a challenge to the discretionary aspects
      of a sentence is a petition for permission to appeal, as the right to
      pursue such a claim is not absolute.             Commonwealth v.
      Treadway, 104 A.3d 597, 599 (Pa. Super. 2014). Before this
      Court may review the merits of a challenge to the discretionary
      aspects of a sentence, we must engage in the following four-
      pronged analysis:

          [W]e conduct a four part analysis to determine: (1) whether
          appellant has filed a timely notice of appeal, see Pa.R.A.P.
          902 and 903; (2) whether the issue was properly preserved
          at sentencing or in a motion to reconsider and modify
          sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s
          brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
          there is a substantial question that the sentence appealed

                                     - 34 -
J-A06008-19


         from is not appropriate under the Sentencing Code, 42
         Pa.C.S. § 9781(b).

      Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)
      (citing Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super.
      2006)).

Id.   In the present case, Soto preserved this claim by raising it at his

sentencing hearing, filing a timely appeal, and including the requisite Pa.R.A.P.

2119(f) statement in his brief. See N.T., 4/13/2018, at 7-11; Soto’s Brief at

59. Furthermore, this Court has held that an allegation the trial court applied

an incorrect OGS raises a substantial question for our review.              See

Commonwealth v. Archer, 722 A.2d 203, 210-211 (Pa. Super. 1998) (en

banc). Accordingly, we may address this issue on appeal.

      Soto’s claim focuses on the enhanced OGS of 10 the court applied to

Count 2.   In the Criminal Information, Soto was charged with possessing

“multiple digital videos depicting children under the age of 18 engaged in a

sex act or the simulation of a sex act which involved indecent contact[.]”

Information, 5/16/2019, at Count 2. Furthermore, the Commonwealth sought

an enhancement of one OGS point based upon “the six (6) indecent contact

of the digital videos he possessed.” Id. at Count 2, Enhancement Notice.

      Under the sexual abuse of children statute, possession of child

pornography is generally graded as a third-degree felony. See 18 Pa.C.S. §

6312(d.1)(2)(i). However, the statue provides:

      When a person commits an offense graded under paragraph (1)
      or (2)(i) and indecent contact with the child as defined in [18
      Pa.C.S.] 3101 (relating to definitions) is depicted, the grading of
      the offense shall be one grade higher than the grade specified in
      paragraph (1) or (2)(i).

                                     - 35 -
J-A06008-19



18 Pa.C.S. § 6312(d)(3). Accordingly, in the present case, Soto’s conviction

at Count 2 was properly graded as a felony of the second degree, after the

jury determined the videos depicted “indecent contact.” Verdict, 2/15/2018.

        However,     the   Guidelines     also     provide    for   certain   sentencing

enhancements to conviction of Section 6312.              Pursuant to 204 Pa.Code §

303.10(e), an enhancement applies when the images possessed by the

defendant “portray[] … an act which would constitute a crime under … 18

Pa.C.S. Chapter 31 (relating to sexual offenses).”                     204 Pa.Code §

303.10(e)(2)(iv).      Under those circumstances, the court must consider an

OGS which is “one point higher than the assignments for 18 Pa.C.S. § 6312 …

listed in 303.15.”     204 Pa.Code § 303.9(l)(2).            See also 204 Pa. Code §

303.15 (OGS of 9 for conviction of Section 6312(d), possession of child

pornography with indecent contact depicted).

        At the sentencing hearing, Soto’s counsel objected to the guidelines

range provided by the Commonwealth for Count 2. She noted that pursuant

to Section 6312(d)(3), the Commonwealth increased the grade of the offense

to a felony of the second degree, and, therefore, started with an OGS of 9. 24

However, she argued that the Commonwealth then increased the OGS to 10

based upon application of the enhancement at Section 303.9(l)(2), which

resulted in a standard guidelines range of 22 to 36 months’ imprisonment.

Counsel insisted that in doing so, the Commonwealth “double count[ed] the
____________________________________________


24   Soto does not contest this grade increase.


                                          - 36 -
J-A06008-19



fact of the indecent contact and enhanc[ed] the punishment for a fact that

was an element of the offense itself.”        N.T., 4/13/2018, at 8.   The court

rejected this claim, but imposed on Count 2 a mitigated range term of 18 to

60 months’ imprisonment. See id. at 26.

      Soto raises this same claim on appeal.        He contends “it is generally

‘impermissible for a court to consider factors already included within the

sentencing guidelines as the sole reason or increasing or decreasing a

sentence.”   Soto’s Brief at 61, quoting Commonwealth v. Simpson, 829
A.2d 334, 339 (Pa. Super. 2003). Comparing this enhancement to the deadly

weapon enhancement at Section 303.10(a)(3), he notes “sentencing courts

are specifically prohibited from applying the enhancement where the

‘possession of a deadly weapon is an element of the statutory definition.’”

Soto’s Brief at 61, quoting 204 Pa.Code § 303.10(a)(3)(ix). Accordingly, he

insists the court applied the incorrect sentencing guidelines, and he is entitled

to a resentencing hearing.

      In addressing this issue, the trial court first explained that two different

sentencing enhancements were applicable to Soto’s conviction at Count 2.

See Trial Court Opinion, 7/10/2018, at 56-57. In addition to the “indecent

contact” enhancement detailed above, Section 303.10(e) also provides for a

sentencing enhancement based upon the number of images the defendant

possessed.    See 204 Pa.Code 303.10(e)(1).         Specifically, if the “offender

possessed more than 50 images,” Section 303.9(e)(1) requires the court to

“consider the sentencing recommendations described in § 303.9(l)(1).” Id.

                                     - 37 -
J-A06008-19



The subsection further details that “[e]ach video, video-clip, movie, or similar

visual depiction shall be considered to have 50 images.”        Id. at (e)(1)(ii).

Under Section 303.9(l)(1), if the defendant possessed “more than 200 images

up to 500 images, 12 months are added” to both the lower limit and upper

limit of the standard range.25           204 Pa.Code § 303.9(l)(1).   Subsection

303.9(l)(3) provides that when more than one aggravating circumstance

applies, “[t]he court shall consider the enhancement with the higher

sentencing recommendation.” Id. at § 303.9(l)(3).

       Here, the court determined that both the images enhancement and

conduct enhancement applied to Count 2.               See Trial Court Opinion,

7/10/2018, at 58. The court opined:

             Based upon the factual background presented in the case at
       bar, … both aggravating circumstances were present in this
       matter. Accordingly, [Soto] would be subject to the higher of the
       two enhancements, as provided by Section 303.9(l)(3). Pursuant
       to enhancement enumerated by Section 303.9(l)(1), [Soto], who
       possessed between 200 and 500 images on such videos, would be
       subjected to the addition of 12 months to both the lower and
       upper limits of the standard range. Accordingly, [Soto] would be
       subject to a standard guideline range of 24-36 months. Pursuant
       to the enhancement enumerated by Section 303.9(l)(2), [Soto],
       who possessed images depicting penetration or attempted
       penetration of a child would be, alternatively, subject to an
       enhanced Offense Gravity Score of 10, rather than the base
       calculation of 9. In that scenario, [Soto] would be subject to a
       standard sentencing guideline range of 22-36 months. Pursuant
____________________________________________


25 The trial court determined Soto possessed 300 images, i.e., six videos,
which are each deemed to contain 50 images per Subsection 303.10(e). See
Trial Court Opinion, 7/10/2018, at 57; 204 Pa.Code § 303.10(e)(1)(ii). Soto
does not dispute this calculation.


                                          - 38 -
J-A06008-19


     to Section 303.9(l)(3), since both aggravating circumstances were
     present in the instant matter, the correct guidelines calculation in
     this matter for Count Two yielded a standard range of 24-36
     months.

            Extensive discussion was held at the time of sentencing
     relative to the appropriateness of the sentencing guidelines as to
     Count Two. (N.T. Sent., pgs. 5-11). In this matter, the attorney
     for the Commonwealth provided the court with a guidelines
     calculation worksheet, which, for Count Two, utilized an Offense
     Gravity Score of 10 and demonstrated a standard range of 22-36
     months. (Sentencing Guidelines Worksheet). When counsel for
     [Soto] offered an objection to said guideline calculation, the Court
     indicated, based on the above authority, that any error in the
     guidelines calculation inured to the benefit of [Soto]. Although
     this court firmly believes that, pursuant to Section 303.9(l)(3),
     that the correct standard guideline range in this matter should be
     24-36 months, the court proceeded with sentencing using the
     guidelines as presented by the Commonwealth. (N.T. Sent., p.
     11). Any error by the Commonwealth did not result in any
     prejudice to [Soto]. Rather, [Soto] benefited from the court’s
     reliance on the guidelines submitted by the Commonwealth.

            Further, it must be recognized that the court sentenced
     [Soto] on this count to a sentence of not less than one and one-
     half years nor more than five years, to be served consecutively to
     the sentence imposed on Count One. As such, regardless of the
     manner which the sentencing guidelines were calculated, this
     court imposed a mitigated sentence upon [Soto] with respect to
     the challenged Count Two. Even had this court not relied upon
     either applicable Sexual Abuse of Children Enhancement, in
     contradiction to the controlling statutory authority, the sentence
     imposed by the court as to this Count would have fallen in the
     middle of the standard range. Accordingly, [Soto] suffered no
     prejudice as a result of this court’s action. As such, his claim in
     this regard must fail.

Id. at 58-59.

     We remind Soto that “[s]entencing is a matter vested in the sound

discretion of the sentencing judge, and a sentence will not be disturbed on

appeal absent a manifest abuse of discretion.” Commonwealth v. Conte,



                                    - 39 -
J-A06008-19



198 A.3d 1169, 1176 (Pa. Super. 2018), appeal denied, 206 A.3d 1029 (Pa.

2019).     Here, it is evident the court was aware of all the relevant

circumstances pertinent to the calculation of an appropriate sentence for Soto,

and imposed a sentence in the mitigated range of the guidelines. Soto does

not challenge the court’s determination that it could have applied the

enhancement at Subsection 303.9(l)(1) based upon the number of images he

possessed, which would have yielded a higher standard guidelines range.26

Accordingly, we need not determine whether the court’s imposition of the

conduct enhancement was appropriate, because any error inured to Soto’s

benefit.

       Judgment of sentence affirmed.

       Judge Nichols files a concurring memorandum.

       Judge Pellegrini files a dissenting memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/16/2019


____________________________________________


26We note that there is no requirement that a defendant must be informed of
the applicable sentencing enhancement prior to the sentencing hearing. See
Commonwealth v. Wilson, 829 A.2d 1194, 1199 (Pa. Super. 2003).

                                          - 40 -